Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 14/621,296  filed on 02/12/2015 is now US PAT 10176429, US Application # 14/621,296 is a CON           of  US Application # 13/462,179 filed on 05/02/2012 is now US PAT 8977629 ,       US Application # 13/462,179 has US Provisional application  61/489,669  filed       on 05/24/2011.
DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s remarks filed on 12/16/2021
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
8/26/2021 has been entered
Drawings
The Drawings filed on 11/27/2018are acceptable for examination purpose
Priority
Applicant’s claim for the benefit of a Domestic priority based on US provisional application # 61/489,669 under 35 U.S.C. 119(e)  filed 5/24/2011 is acknowledged
Double Patenting
	In view of terminal disclaimer approved on 12/16/2021, the double patent rejection as set forth in the previous office action is hereby withdrawn.
Response to Argument
Applicant’s arguments with respect to claim 1-20 filed 12/16/2021 have been considered, for examiner’s response, see discussion below:

a) 	At page 9-10, claim 1, applicant argues:
	the combination of Dasher, Ruhl fails to teach or suggest at least “accessing a visual repository that includes a mapping of the text token to a vector of the image feature, wherein the vector of image feature is an average feature vector of a plurality of images associated with the text token”.  
Examiner’s response:
	As to the above argument (a), the prior art of Dasher teaches image searches, particularly supporting user interface allows searching images and displaying search results as shown in fig 2B.  Prior art of Dasher teaches search queries and corresponding search result particularly each search result includes a link to a webpage or link to an image for an image search result for example webpage title, a snippet of 





applicant argues:
	“Dasher provides no teaching wih regard to mapping a text token………..
Examiner’s response:
	As to the above argument (b), as best understood by the examiner, the prior art of Dasher teaches text tokens such as labels associated with the image(s), and user selection data specifying respective actions in response to search query such as data may be used to map search queries, (Dasher: 0029), further image index of respective search results extracting vector may be used for mapping of particular image of relevant score for example as detailed in para 0034.
	The prior art of Ruhl is directed to reviews for the products, particularly supporting graphical user interface where user searches various products, product images using search terms (Abstract, fig 6A0, The prior art of Ruhl teaches database creates indexes of the product reviews, and maps key words and/or terms related to identified products, related information including  images and aggregating reviews (0032-0034).  The prior art of Ruhl teaches search products and displays product images as ranked search results (Ruhl: fig 6A), further Ruhl supports extracted product collection identifies various features such as product name, model number and other features are part of the product image (Ruhl: 0061) thereby calculating averages of product image features. 




applicant argues:
	Loew never discloses generation of a vector that represents features across images, rather, the Leow’s vectors only represent an average texture for a region within a single image.
Examiner’s response:
	As to the above argument (c), The prior art of Leow is directed to image retrieval, particularly texture patterns and or feature extractor identifies specific regions of the images (Leow: Abstract).  Prior art of Leow teaches image feature vectors and ranking images (fig 1), Leow  extracted feature vectors from normalization, identifying specific region segmentations, grouping neighboring feature vectors that are similar into the identified regions, further each segmentation region, averages the feature vectors to obtain an average feature vector for each region, thereby user may retrieve desired image by selecting texture.  The prior art of Leow teaches N-component feature vector arranged in a 2-dimensional representation corresponds to spatial frequency and feature vector with high degree of granularity (col 4, line 13-24, line 53-64), as such prior art of Leow supports not only measuring similarity between vector features, of identified image region segments, but also applies Euclidean distance to the identified region segmentation to calculate average feature vector for each region of the image (col 4, line 19-24), therefore, prior art of Leow teaches generating feature vectors and calculating average texture regions of identified images. 
It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine image retrieval particularly extracting image feature vectors of identified regions, feature transformation and ranking images of Leow into 

d) 	At page 10, applicant argues:
	“An average number of images per category, however, does not teach an image vector, let alone the claimed feature or accessing a visual repository that includes……..”
Examiner’s response:
	As to the above argument (d), the prior art of Mojsilovic is directed to measuring image similarity based on semantic(s), particularly comparing image to semantic categories, classifying images including features that are frequently occurring (Mojsilovic: Abstract).  The prior art of Mojsilovic teaches searching database for images  that satisfies search condition (Mojsilovic: 0014-0015). The prior art of Mojsilovic teaches similarity image categories, relationships and feature and maintains similarity metrics deriving and/or creating feature vectors (0091), as such vector may typically contains features such as image similarity, color, texture and like (0100).  It is however, noted that Mojsilovic teaches image segmentation including color segmentation, foreground, background segmentation 0018, the segmentation process (0018, fig 11, 
 It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate measuring image similarity based on semantic of images particularly comparing semantic categories of all required features of Mojsilovic et al., into image search query, dynamic image display of image search results of Dasher et al., because Dasher, Ruhl, Leow and Moisilovic are directed to image search system (Dasher: Abstract, fig 2A-2C; Ruhl: Abstract, Leow: col 2, line 14-16,and Mojsilovic: 0014, 0020, database searched for images matching), while Ruhl teaches frequent search terms to search product information (Ruhl: Abstract) and they are from the same field of search system.  Because prior art of Dasher, Ruhl,Leow and Moisilovic supports search system, that would have allowed users of Dasher, Ruhl, Leow combine and /or modify one method over the other identifying, categorizing, classifying image semantic features, particularly features are used in conjunction with a categorization metric for enabling a intelligent annotation, browsing and searching of databases,(Mojsilovic: 0012-0013) thus improves overall quality and reliability of the system.  The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.
	Examiner applies above arguments to claim 8,15, and claims 2-7,9-14,16-20 depend from claim 1,8,15,


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2,4-5,8-9,11-12,15-1618-19 are rejected under 35 U.S.C. 103(a) unpatentable over Dasher et al., (hereafter Dasher), US Pub. No. 2012/0290566 filed May,12,2011, Ruhl et al., (hereafter Ruhl), US Pub.No. 2006/0143158 published Jun,2006 in view of Leow et al., (hereafter Leow), US Patent No. 6,192,150 published Feb,2001





As to Claims 1,8,15, Dasher teaches a system which including “A system comprising: one or more processors; memory; and one or more programs stored in the memory, the one or more programs comprising instructions that cause the one or more processors to perform operations comprising” (0091,0093 – Dasher teaches both software and hardware including execution of computer program executed on processor for performing actions in accordance with instructions) :
 	“receiving a search query that includes a text token from a client system” (0029, line 1-2, fig 2A-2B, 0034,line 1-2 – Dasher teaches search queries submitted by the user to the search engine) ; “identifying a plurality of results based on the search query, the plurality of search results including a first search result that comprises an item image that comprises an image feature” (fig 2A-2B, 0034, line 1-4 – Dasher teaches displaying search results page particularly image results as shown in fig 228,226);
 	accessing a visual repository  that includes a mapping of the text token to a vector of the image feature” (0026, 0027, 0029-0030 – Dasher teaches search queries and corresponding search result particularly each search result includes a link to a webpage or link to an image for an image search result for example webpage title, a snippet of text and URL of the webpage, further image search result includes a thumbnail of an image referenced and labeled data describing subject of the image as detailed in 0030.  Prior art of Dasher teaches search system accesses image corpus or database index element 114, determines image score with respect to label data for an image and determining relevance of an image to a textual query as detailed in 0027, as such image feature are characteristics of image including image size (0033, line 9,0064) image score (0065), image vectors (page 6, 0082, col 2, line 5-8 – image vectors) and 
	“generating text tokens included in the plurality of search results” (0034, line 1-11, fig 2A-2B, Dasher teaches text query submitted and the search results are generated by the search system as shown in fig  2A-2B, search results corresponds to Dasher’s fig 2A, and image results of fig 2B, element 228) 
	“determining that the text token included in the search query matches” (fig 2A-2C – Dasher teaches first text token “dog food” generates multiple search results matches with the search query including title, snippet and links for example fig 2A; in fig 2B Daher teaches another search using text token “dog show” that generates multiple search results matches with the search query generates image results 1,2,….; in fig 2C Daher teaches another search using text token “dog picture” that generates multiple search results matches with the search query)
 	“ranking the first search result among the plurality of search results based on the vector of the image feature (0026, 0047-0048, 0082, fig 2A-2C, Dasher teaches ranking 
	It is however, noted that Dasher does not teach “a set of most frequent text tokens”.  However, the prior art of Ruhl et al., disclosed a set of most frequent text tokens” (fig 6B-6D, element 620 corresponds to set of frequent phrase(s),0085  - Ruhl teaches list of suggested frequently used search terms, prior art of Ruhl teaches frequently appearing phrases extracted for particular product review, each phrase is weighted, scored based on number of occurrences).
	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine product review that satisfying search request of Ruhl with searching images using text query, displaying image search results of Dasher because both  Dasher, Ruhl teaches search query via user interface particularly using text query, displaying image search result (Dasher: fig 2; Ruhl: 6B,0092).  Because both Dasher, Ruhl teaches search system, it would have been obvious to one of the ordinary skill in the art modify Dasher to incorporate frequently used phrases as search terms that generates multiple search results of particular product with images from multiple sources, including product reviews (Ruhl: fig 6B-6D), thus enable users more efficiently conduct research on the quality of the products, services including images and like.
	It is however, noted that Dasher,Ruhl do not teach “wherein the vector of the image feature is an average feature vector of a plurality of images associated with the text token”.  On the other hand, Leow disclosed “wherein the vector of the image feature is an average feature vector of a plurality of images associated with the text token”(Leow: col 4, line 13-24, line 53-64 –Leow teaches image feature vectors and 
   It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine image retrieval particularly extracting image feature vectors of identified regions, feature transformation and ranking images of Leow into users of Dasher, Ruhl because that would have allowed users of Dasher, Ruhl identify imae feature vectors, applying normalization and identifying region segmentation in feature vectors, calculating average feature vectors to measure texture characteristics in ranking images (Leow: col 2, line 20-33). 

As to Claim 2,9,16,  Dasher disclosed:
 	“storing historical click data for the first search result, the historical click data indicating a number of requests to access the first search result” (0027,0034,0050-0052 – Dasher teaches image relevance scores derived from a click through rate of an image from the image search result stored as image index); and
 	“wherein the ranking the first search result among the plurality of search results is based on the vector of the image feature and the historical click data” (0026, 0077, 0082).
As to Claim 4,11,18, Dasher disclosed:
 	“causing display of a presentation of the plurality of search results at the client system, the presentation of the plurality of search results comprising a display of the first search result that includes the item image (fig 2A-2C, 0034-0036) at a position among the plurality of search results, the position based on the ranking (0026, 0036-0037, Abstract)

As to Claim 5,12,19    The system of claim 1, wherein the plurality of results comprise listing titles that include the text token of the search query (Dasher: fig 2A-2C, 0035).












Claim(s) 3,6-7,10,13-14,17,20 are rejected under 35 U.S.C. 103(a) unpatentable over Dasher et al., (hereafter Dasher), US Pub. No. 2012/0290566 filed May,12,2011, Ruhl et al., (hereafter Ruhl), US Pub.No. 2006/0143158 published Jun,2006 , Leow et al., (hereafter Leow), US Patent No. 6,192,150 published Feb,2001in view of Mojsilovic et al., (hereafter Mojsilovic), US Pub. No. 2003/0195883 published Oct,2003

As to Claim 3,10,17,  Dasher does not disclose
 	“segmenting the item image into a foreground and a background; and identifying the image feature in the foreground of the item image in response to the segmenting the item image”, although Dasher, Leow teaches displaying image search result, ranking and scoring images (fig 2A-2C, Abstract; Leow: col 2, line 14-16).  On the other hand, Mojsilovic disclosed segmenting the item image into a foreground and a background; and identifying the image feature in the foreground of the item image in response to the segmenting the item image” (0018, fig 11, 0124 – Mojsilovic teaches image segmentation including color segmentation, foreground, background segmentation 0018, the segmentation process further identifying texture and color maps combined to achieve the foreground/background segmentation s detailed in 0124, fig 11).
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate measuring image similarity based on semantic of images particularly comparing semantic categories of all required features of Mojsilovic et al., into image search query, dynamic image display of image search results of Dasher et al., because Dasher, Ruhl, Leow and Moisilovic are directed to image search 

As to Claim 6,13,20  Mojsilovic disclosed:
 	“receiving a plurality of annotated images, the annotated images comprising a set of image features and text tokens that correspond to each of the image features of the annotated image” (Mojsilovic : 0054-0055,0144); and
 	“mapping the set of image features to the text tokens within the visual repository” (Mojsilovic : 0018,0124).

As to Claim 7,14, the combination of Dasher, Mojsilovic teaches:
 	“receiving a plurality of item listings, the plurality of item listings comprising item images and item titles, the item titles including the text tokens” (Dasher : fig 2A-2C, 0032-0034); and


Conclusion
The prior art made of record
				a.  	US Pub No. 		2012/0290566			                        	 			b. 	US Pub No. 		2003/0195883
				c. 	US Pub No. 		2006/0143158
				d. 	US Patent No. 	6192150















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from  8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154